 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     VICTOR QUINTANA,                                     Case No. 1:17-cv-01418-LJO-EPG (PC)
12
                                           Plaintiff, ORDER GRANTING DEFENSE
13                                                    COUNSEL’S REQUEST FOR
                    v.                                EXTENSION OF TIME FOR PLAINTIFF
14                                                    TO OPPOSE SUMMARY JUDGMENT
                                                      DUE TO MAILING ISSUE
15   DR. SCHARFFENBERG,
16                                       Defendant.
17

18         Good cause appearing, defense counsel’s request to grant Plaintiff an extension of time to

19   file an opposition to Defendant’s motion for summary judgment due to a mailing issue is

20   GRANTED. Plaintiff shall file and serve his opposition to Defendant’s motion for summary

21   judgment, or his statement of non-opposition, no later than twenty-one (21) days from July 8,

22   2019, so that the deadline will now be July 29, 2019.

23
     IT IS SO ORDERED.
24

25      Dated:     July 9, 2019                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
                                                                       Order (1:17-cv-01418-LJO-EPG (PC))
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
         Order (1:17-cv-01418-LJO-EPG (PC))
